Title: Deposition of James Lewis in Jefferson v. Michie, 1 September 1815
From: Lewis, James,Michie, David,Jefferson, Thomas
To: 


          [Edx. Note:  On 1 Sept. 1815 James Lewis appeared at the house of Thomas Wells in Charlottesville and gave a deposition in the case of Jefferson v. Michie (Tr in ViU: TJP-LBJM; entirely in George Carr’s hand) that was similar to the testimony he had given in the same case on 1 July 1812. This new statement was occasioned by a 7 Aug. 1815 ruling by the Albemarle County Court that, on a motion by TJ as complainant, Lewis’s deposition be taken “in like manner, as those of the other witnesses named in said decree and for the same purpose” (MS in Albemarle Co. Order Book [1815–16], 74; Tr in ViU: TJP-LBJM; entirely in Carr’s hand). The deposition of 1 Sept. 1815 differed most significantly from the earlier one in the omission of several sections of text. Portions that were dropped include questions asked by TJ and David Michie in 1812, the greater part of the testimony answering those questions, and a passage by Lewis stating that an unnamed attorney had advised him that, as a security for John Henderson’s debts, it was improper for Lewis to have purchased the land in question. The later deposition ends with Lewis’s summary that Henderson had never informed him that Michie or anyone else had a right to the land, but  that Henderson had told him that Craven Peyton’s claim to the contested mill seat at Milton was negligible.]
        